Opinion issued April 2, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-00262-CV
                            ———————————
                         HORACE BRIDGES, Appellant
                                         V.
                      LANNETTE LINTHICUM, Appellee


               On Appeal from the 412th Judicial District Court
                           Brazoria County, Texas
                       Trial Court Case No. 79222-I


                          MEMORANDUM OPINION

      Appellant, Horace Bridges, has failed to timely file a brief. See TEX. R. APP.

P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to

file brief). After being notified that this appeal was subject to dismissal, appellant

did not adequately respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary
dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a brief.

We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Goodman and Countiss.




                                          2